Citation Nr: 1202055	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened a final disallowed claim for service connection for a low back disorder but denied service connection on the merits.  

In October 2010, the Board in part reopened the claim and denied service connection for a low back disorder on the merits.  The Veteran appealed that portion of the decision relevant to the low back disorder to the U.S. Court of Appeals for Veterans Claims (Court).  

In August 2011, the Court vacated the portion of the decision relevant to the low back disorder and remanded the claim for further development in accordance with the instructions in a Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

REMAND

The Veteran served as a U.S. Air Force aircraft mechanic.  She contends that her low back disorder first manifested in service or is related to events in service.  

Service treatment records showed that the Veteran sought treatment in August 1979 for low back pain after lifting equipment during aircraft maintenance training three weeks earlier.   The examiner diagnosed back pain of muscle origin and advised exercise and the application of local heat.  Two weeks later, the Veteran again sought treatment for continued low back pain, and a physician diagnosed muscle pain and prescribed oral medication.  In early September 1979, a physician noted the Veteran's report of intermittent back pain.  The physician noted no muscle spasms and a full range of motion, but X-rays showed grade I retrolithesis at L5-S1.  The physician advised continued exercise and conservative modalities.  The Veteran was placed on light duty with no heavy lifting for one week.  

Service treatment records showed no further treatment for back pain, and the Veteran completed over three years of service as an aircraft mechanic.  In a February 1983 discharge physical examination, the Veteran denied any history of recurrent back pain, and the examining physician note no spinal abnormalities.  

From May 1990 to August 1990, private records showed that the Veteran sought treatment for low back pain and muscle spasms.  In July 1990, a clinician diagnosed retrolithesis at L5-S1 but did not refer to any concurrent imaging studies or a review of the service treatment records.  In August 1990, the examiner noted the Veteran's reports of improvement with chiropractic treatment.  

In December 1998, a VA physician's assistant (PA) noted that the Veteran had been treated for low back pain the previous October after a fall.  The PA noted that X-rays were obtained at the time but did not comment on the results.  The PA noted mild paraspinal spasms but no local tenderness and continued a prescription for an anti-inflammatory medication.  In August 2002, the Veteran was prescribed an exercise program to assist in weight loss and address symptoms of right hip pain.  There were no references to low back pain at the time, and subsequent outpatient VA records through March 2006 are silent for low back pain symptoms or treatment.  

In March 2006, the Veteran sought treatment following a fall.  A physician noted the Veteran's reports of left arm, hand, knee, foot, and low back pain.  On examination, the physician noted tenseness of the lumbar paraspinous muscles but no tenderness to palpation of the spine.  An X-ray showed mild degenerative changes at three levels.  

In May 2006, a VA physician noted that the claims file was not available for review but noted the Veteran's report of treatment for one episode of low back pain in service after rising from under an aircraft.  The Veteran also reported recurrent treatment for muscle spasms and the recent treatment following a fall.  On examination, the physician noted limitation of motion with the possibility of a lack of full effort due to the recent injury.  There was tenderness over the paraspinal region but no muscle spasms or strength and sensory deficits.  The physician diagnosed muscle strain and deferred any opinion until after a review of the claims file. 

In June 2006, the physician noted a review of the claims file including the records of treatment in 1979.  He concluded that the episode was an acute strain that resolved because there was no record of further symptoms or treatment for the remainder of service.  He advised another examination after the Veteran recovered from the immediate residuals of the fall.  

The Board concluded that service connection for a low back disorder was not warranted because both the episode in service and recurrences in 1990, 1998 and 2006 were diagnosed as muscle strain following work exertion or a fall with treatment with heat, anti-inflammatory medication, and short term chiropractic techniques.  The Board acknowledged that X-rays in service and in March 2006 showed indications of degenerative disease.  However, the Board placed greatest probative weight on the June 2006 VA physician's opinion regarding the episode in service and the current symptoms because he reviewed the records and concluded that the back pain in service was associated with acute muscle strain and not chronic spinal disease.  The Board also acknowledged the physician's notes and the representative's contention that the examination is not adequate for rating purposes.  However, the issue before the Board was service connection and not the degree of severity of the disorder.  

In an October 2010 Joint Motion for Remand, the parties erroneously noted that the Board relied on a June 2010 medical opinion and that May and June 2010 VA examinations were inadequate.  This is in error because the record and the Board decision referred to the VA examinations in May and June 2006, not 2010.  Regardless, the parties concluded that the examinations and opinion were inadequate because the examiner did not reference the September 1979 X-ray evidence or July 1990 diagnosis of retrolithesis at L5-S1.  
The Joint Motion required a new examination and opinion based on accurate facts and sound rationale.  

The Board has no discretion and must remand this matter for compliance with the Court's August 2011 order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The claims file contains records of on-going VA outpatient medical care through May 2010.  VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO must request VA medical records pertaining to the veteran that are dated from May 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since May 2010.  Associate any records received with the claims file. 

2. Then, schedule the Veteran for a VA orthopedic examination of her low back by an appropriately qualified VA physician.  

a.  Request that the physician review the claims file and note review of the claims file in the examination report.  Request that the examiner specifically note a review of the history provided in this remand and the relevant treatment records in the file including the records of inservice treatment for low back pain in August and September 1979, the diagnosis in July 1990 related to X-ray evidence of retrolithesis at L5-L1, and the March 2006 X-rays showing degenerative disease at three levels. 

b.  Request that the examiner provide an assessment of the Veteran's current low back symptoms and provide a current diagnosis after any new imaging studies deemed appropriate.  

c.  Request that the examiner provide an opinion as to whether any current low back disability is at least as likely as not (50 percent or greater possibility) related to the events, treatment, and diagnosis in service.  The examiner must provide a rationale including a discussion of all relevant facts and an explanation of how they support the conclusion.  The examiner must comment on the medical significance of the X-ray results obtained in 1979 in service.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a low back disorder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


